

117 HR 5298 IH: Disaster Assistance Equity Act of 2021
U.S. House of Representatives
2021-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5298IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2021Mr. Nadler (for himself, Mr. Rouzer, Mr. Garamendi, Mr. Zeldin, Ms. Wasserman Schultz, Ms. Mace, Mr. Ruiz, and Mr. Garbarino) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to provide assistance for common interest communities, condominiums, and housing cooperatives damaged by a major disaster, and for other purposes.1.Short titleThis Act may be cited as the Disaster Assistance Equity Act of 2021.2.DefinitionsSection 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) is amended by adding at the end the following:(13)Residential common interest communityThe term residential common interest community means any nonprofit mandatory membership organization comprising owners of real estate described in a declaration or created pursuant to a covenant or other applicable law with respect to which a person, by virtue of the person’s ownership of a unit, is obligated to pay for a share of real estate taxes, insurance premiums, maintenance, or improvement of, or services or other expenses related to, common elements, other units, or any other real estate other than that unit described in the declaration.(14)CondominiumThe term condominium means a multi-unit housing project in which each dwelling unit is separately owned, and the remaining portions of the real estate are designated for common ownership solely by the owners of those units, each owner having an undivided interest in the common elements, and which is represented by a condominium association consisting exclusively of all the unit owners in the project, which is, or will be responsible for the operation, administration, and management of the project.(15)Housing cooperativeThe term housing cooperative means a multi-unit housing entity in which each dwelling unit is subject to separate use and possession by one or more cooperative members whose interest in such unit, and in any undivided assets of the cooperative association that are appurtenant to such unit, is evidenced by a membership or share interest in a cooperative association and a lease or other document of title or possession granted by such cooperative as the owner of all cooperative property..3.Removal of debris resulting from a major disaster in residential common interest communitiesSection 407 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5173) is amended—(1)by redesignating subsections (d) and (e) as subsections (e) and (f); and(2)by inserting after subsection (c) the following:(d)Rules relating to residential common interest communitiesThe President shall issue rules which provide that removal of debris or wreckage from real estate owned by a residential common interest community resulting from a major disaster is in the public interest when a State or local government determines in writing such debris or wreckage constitutes a threat to life, to public health or safety, or to the economic recovery of the residential common interest community..4.Condominiums and housing cooperatives damaged by a major disasterSection 408(c)(2)(A) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(2)(A)) is amended—(1)in clause (i) by striking and at the end;(2)by redesignating clause (ii) as clause (iii); and(3)by adding after clause (i) the following:(ii)the repair of essential common elements of a condominium or housing cooperative (such as a roof, exterior wall, heating and cooling equipment, elevator, stairwell, utility access, plumbing, and electricity) provided an individual’s or household’s pro rata share of essential common element repair costs are satisfactorily documented; and.5.ApplicabilityThe amendments made by this Act shall apply to a major disaster or emergency declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) on or after the date of enactment of this Act.